TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 4, 2018



                                      NO. 03-18-00542-CV


                                         S. P., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




       APPEAL FROM THE 27TH DISTRICT COURT OF LAMPASAS COUNTY
           BEFORE JUSTICES PURYEAR, GOODWIN, AND BOURLAND
                AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on September 10, 2018. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.